UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6276


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GARY HALL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:02-cr-00252-JFM-1)


Submitted:   August 26, 2010                 Decided:   September 1, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gary Hall, Appellant Pro Se.    John Francis              Purcell, Jr.,
Assistant United States Attorney, Baltimore,              Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gary Hall seeks to appeal the district court’s order

denying his Fed. R. Civ. P. 60(b) motion for reconsideration of

the district court’s order denying relief on his 28 U.S.C.A.

§ 2255 (West Supp. 2010) motion.                   The order is not appealable

unless    a    circuit       justice    or   judge    issues       a     certificate   of

appealability.         28 U.S.C. § 2253(c)(1) (2006); Reid v. Angelone,

369   F.3d      363,     369     (4th    Cir.      2004).           A certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard          by     demonstrating        that

reasonable      jurists        would    find       that    the      district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief       on     procedural        grounds,        the     prisoner     must

demonstrate      both    that     the    dispositive           procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

We have independently reviewed the record and conclude that Hall

has not made the requisite showing.                       Accordingly, we deny a

certificate      of     appealability        and     dismiss       the    appeal.       We

dispense      with     oral     argument     because       the      facts    and    legal

                                             2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3